54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Christos D. DEDES;  Christos D. Dedes, as Legal Custodian ofhis Children Quincy Sophia Dedes and DionysiosChristos Dedes, Plaintiffs-Appellants,andALL PARENTS SIMILARLY SITUATED, Plaintiffs,v.John O'BRION;  Roswell Page;  Murray J. Janus;  SylviaClute;  Donald Lemons;  Alfred Shilling;  Daniel T. Balfour;Melvin R. Hughes, Judge of the Circuit Court in the City ofRichmond;  richard L. Williams, Judge of the United StatesDistrict Court for the Eastern District of Virginia,Defendants-Appellees,
No. 95-1028.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Christos D. Dedes, Appellant Pro Se.  John O'Brion, Cowan & Owen, Richmond, VA;  James Watson Morris, III, Morris & Morris, Richmond, VA;  Murray J. Janus, Bremner, Baber, & Janus, Richmond, VA;  Sylvia Clute, Sylvia Clute & Associates, Richmond, VA;  Donald Lemons, Durrette, Irvin, Lemons & Bradshaw, PC, Richmond, VA;  Alfred Shilling, Richmond, VA;  Daniel T. Balfour, Beale, Balfour, Davidson, Etherington & Parker, Richmond, VA;  William Mark Dunn, Assistant Attorney General, Richmond, VA;  Robert William Jaspen, Office of the United States Attorney, Richmond, VA, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying a petition for a writ of mandamus and the motion for reconsideration of that order.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Dedes v. Page, No. CA-94-186 (E.D. Va.  Dec. 8 & 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED